DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 216 in paragraph [0036].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tessiereau et al. (US 2021/0003095).
As to claim 1, Tessiereau teaches a build part (additively manufactured jet tube 10) comprising: a body (shown for example in Fig 5) that is additively manufactured on a platform (the body is taught to be additively manufactured on a construction platform at [0010]), the body defined by multiple layers of material consecutively stacked along a build axis and fused together (the additive manufacturing process of adding layers by scanning powder is described at [0010]), wherein the body defines one or more fluid channels (nozzle 23 of Fig 5) for directing fluid through the body ([0057]: “In operation, oil laden air is introduced into nozzle 23”), wherein each of the one or more fluid channels (nozzle 23 of Fig 5) is oriented such that a centerline (Axis Y, X) of the respective fluid channel is angled no greater than a maximum offset angle relative to the build axis throughout the length of the fluid channel ([0015] teaches angle alpha of axis y from axis x is 45°), wherein the maximum offset angle is no greater than 75 degrees (45 degrees is less than 75 degrees). 
As to claim 2, Tessiereau teaches the build part of claim 1, wherein the build axis is orthogonal to a build surface of the platform (the build axis is the X axis as shown in Fig 5). 
As to claim 3, Tessiereau teaches the build part of claim 1, wherein the maximum offset angle is no greater than 60 degrees (45 degrees is less than 60 degrees).
As to claim 4, Tessiereau teaches the build part of claim 1, wherein at least a first fluid channel of the one or more fluid channels has a broad diameter section , a narrow diameter section (injection areas 32), and a transition region extending from the broad diameter section to the narrow diameter section (second part 25), and a tangent line extending from an inner wall of the first fluid channel along the transition region is angled no greater than the maximum offset angle relative to the build axis (it appears injection areas 32 are parallel or nearly parallel to axis X, and are thus a tangent line within transition region 25 is angled no greater than the maximum offset angle.).
As to claim 5, Tessiereau teaches the build part of claim 1, wherein the one or more fluid channels (channel 27 and injection areas 32) include a first fluid channel (channel 27) and a second fluid channel (at least one of injection area 32) that intersect at a juncture location within the body (25, as shown in Fig 5), wherein the centerline of the first fluid channel extending from the juncture location is angled no greater than the maximum offset angle relative to the build axis (neither axis X of channel 27 nor axis 7 of channel 37 is greater than the maximum offset angle), and the centerline of the second fluid channel extending from the juncture location is angled no greater than the maximum offset angle (it appears injection areas 32 are parallel or nearly parallel to axis X, and are thus angled no greater than the maximum offset angle.). 
As to claim 6, Tessiereau teaches the build part of claim 1, wherein at least a first fluid channel of the one or more fluid channels (nozzle 23 has channel 27) has one or more of a curve or a bend along the length thereof (as shown in Fig 5 the channel bends at bent part 26), and the centerline of the first fluid channel (axis X), along the length of the curve or bend (axis Y), is angled no greater than the maximum offset angle relative to the build axis ([0015] teaches angle alpha of axis y from axis x is 45°)
As to claim 7, Tessiereau teaches the build part of claim 1, wherein the one or more fluid channels include a primary fluid channel and at least one branch fluid channel intersecting the primary fluid channel, and wherein a line extending from a first end of the primary fluid channel to a second end of the primary fluid channel opposite the first end is oblique relative to the build axis (as shown in Fig 5, since the fluid channel 27 has a length along the Y axis, any line connecting the bottom edge of the channel 27 with a top edge of the channel 27 must be oblique (Examiner interprets “oblique” here as “not-parallel” to axis X). 
As to claim 8, Tessiereau teaches the build part of claim 1, wherein the body is free of internal support structures within the one or more fluid channels while being additively manufactured on the platform ([0037] teaches the geometry is realized without the need for support due to the use of suitable construction angles (45 degrees from the x axis)). 
As to claim 9, Tessiereau teaches the build part of claim 1, wherein at least a subset of the one or more fluid channels has a circular cross-sectional shape (as illustrated in Fig 5 at least the injection areas 32 have a circular shape). 
As to claim 11, Tessiereau teaches the build part of claim 1, wherein the one or more fluid channels include multiple fluid channels, and wherein body is a shell that includes multiple interconnected pipes defining the fluid channels (the three injection areas 32 intersect with the channel 27 as shown in Fig 5).
Claims 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al. (US 2020/0130101).
As to claim 12, Jones teaches a method comprising: additively-manufacturing a build part (See Abstract: “A passage incorporated into an additively manufactured object, the object and a related method are disclosed.”) by consecutively depositing and fusing layers of material in a stack oriented along a build axis (the layerwise process of additive manufacturing is described at [0009]: “repeating the selective fusing on a layer-by-layer basis to form the body of the object with the passage.” The build axis is labeled “BD” as shown in Fig 8), wherein the layers of material are consecutively deposited and fused according to a build plan to define one or more fluid channels through the build part for directing fluid through the build part (the build plan and fusing are described at [0031]: “In this regard, each melting beam source 110, 112, 114, 116 may generate a melting beam (two shown, 160, 162, in FIG. 1), respectively, that fuses particles for each slice, as defined by object code 1240.” The fluid channel is denoted by axis A as shown in Fig 8.), and wherein the layers of material are consecutively deposited and fused to orient each of the one or more fluid channels such that a centerline of the respective fluid channel is angled no greater than a maximum offset angle relative to the build axis throughout the length of the fluid channel ([Abstract]: “The passage includes: a first portion aligned along an axis oriented less than approximately 45° from the build direction”), wherein the maximum offset angle is no greater than 75 degrees (the maximum offset of the first portion of the centerline of the fluid channel is 45°. Jones allows for centerline angles greater than 45° so long as the channel has a require centerline offset angles greater than 75°, as shown in the embodiment of Fig 8 (which is contrasted with Fig 4) in which none of the offset angles of centerline axis A are offset by more than about 45°, and which thus meets the claimed method.).
As to claim 13, Jones teaches the method of claim 12, wherein the layers of material are consecutively deposited in the stack located on a platform (build platform 118. The layers are described at [0005] as a typical additive manufacturing process) such that the build part grows in a build direction relative to the platform, the build axis parallel to the build direction (as shown in Fig 1, 4, and 8, the build direction is orthogonal to the build platform). 
As to claim 14, Jones teaches the method of claim 12, wherein the maximum offset angle is no greater than 60 degrees (Jones’ first portion of the fluid channel has a maximum angle offset of 45° which is less than 60°.). 
As to claim 15, Jones teaches the method of claim 12, wherein the layers of material are consecutively deposited and fused such that the one or more fluid channels are free of internal support structures as the layers are deposited and fused to define the one or more fluid channels ([0038]: “Notably, because axis A1 of first portion 260 is at angle α1 that is less than approximately 45° from build direction BD, it is capable of additive manufacture with practically any cross-sectional shape, i.e., it does not require any support structures.”).
As to claim 16, Jones teaches the method of claim 12, wherein the layers of material are consecutively deposited and fused such that at least a subset of the one or more fluid channels has a circular cross-sectional shape ([0038]: “Notably, because axis A1 of first portion 260 is at angle α1 that is less than approximately 45° from build direction BD, it is capable of additive manufacture with practically any cross-sectional shape, i.e., it does not require any support structures. FIGS. 5A-C show a number of common cross-sectional shapes for cooling passages at first portion 260. FIG. 5A shows a circular cross-section.”). 
As to claim 17, Jones teaches the method of claim 12, wherein the layers of material include one or more metal powders such that the build part is composed of at least one metal ([0009]: “the method comprising: selectively fusing a metal powder in a metal powder bed to form an initial shaped layer of a body of the object…”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tessiereau as applied to claim 1 above, and further in view of Kedor et al. (US 2017/0219134).
As to claim 10, Tessiereau teaches the build part of claim 1, but does not teach the body is composed of at least one metal. However, in the field of pipe elements for the aerospace industry, including nozzles, it was known at the time the invention was .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claim 12 above, and further in view of Tessiereau.
As to claim 18, Jones teaches the method of claim 12, but does not teach the one or more fluid channels include multiple fluid channels, and wherein additively-manufacturing the build part includes consecutively depositing and fusing the layers of material to define a shell that includes multiple interconnected pipes defining the fluid channels. Rather, Jones teaches embodiments where there are multiple objects 102A, 102B formed at the same time, but does not specify that the objects intersect. However, in the field of additively manufactured fluid channels, it was known and practiced at the time the invention was effectively filed that channels include multiple channels which are interconnected. See Tessiereau Fig 5 which teaches a fluid channel 24 having main channel 27 and three .
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kedor et al. (US 2017/0219134) in view of Jones et al. (US 2020/0130101).
As to claim 19, Kedor teaches a method comprising: producing a design for a build part that includes fluid channels extending through a body of the build part, wherein the build part is designed with a constraint that centerlines of the fluid channels, throughout the respective lengths of the fluid channels, are angled no greater than a maximum offset angle relative to a selected axis of the build part, the maximum offset angle being no greater than 75 degrees ([0032]: “Basically, the aim is to design the geometry of the pipe element 10 such that, as far as possible, all the surfaces of a component overhang which face a horizontal base plane B of the pipe element 10 form with the horizontal base plane B of the pipe element 10 an angle which is greater than 35°.”); selecting an orientation for the build part relative to a build surface of a platform such that the selected axis of the build part is orthogonal to the build surface (the orientation is implicitly chosen, as shown in the Figures. The build surface is the surface from which angles α are measured). 
Kedor doesn’t teach the step of generating a build plan using processors. Instead, Kedor teaches “CAD data” is used to control the lasers for fusing material to create the 3D object. However, in the field of additive manufacturing, the steps of generating a build plan using processors was known at the time the invention was effectively filed. See Jones which teaches at Fig 1 and [0022-0029] the general steps of additive manufacturing as the design interacts with a computer to create layers which are fused by lasers. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the steps of generating, via one or more processors, a build plan based on the design and the orientation, the build plan including instructions for an additive manufacturing system to produce the build part on the platform as described by Jones in the method of Kedor. Such a person would have been motivated to do so, with a reasonable expectation of success, in order to ensure the pipe of Kedor is properly manufactured.  
As to claim 20, Kedor in view of Jones teaches the method of claim 19, further comprising additively-manufacturing the build part by consecutively depositing and fusing layers of material in a stack according to the build plan (both Jones and Kedor teach fusing layers of material in a stack according to CAD data. See Kedor [0030] and Jones [0028].).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner notes that in the fields of Additive Manufacturing and design-for-manufacturing, it was well known at the time the invention was effectively filed to attempt to account for and mitigate undesirable outcomes due to printing overhangs in AM parts, including parts having interior channels.
For example, Sauer (US 10,596,762) teaches the manufacturing of channels having a particular upper geometry based on the channel orientation in order to allow for the controlled deformation of the channel’s upper surface. This indicates an implicit understanding that channel orientation with reference to the gravitational build direction affects the overhangs of fluid channels. 
Bullen (US 2006/0003095) generally teaches that overhangs can be avoided by re-orienting the part by an angle θ equal to the overhang angle. This is a teaching of choosing a build-orientation after the part has already been designed. 
Deslandes (US 2018/0150059) teaches choosing a build orientation in order to minimize support material necessary to support overhangs. This is also a teaching choosing a build-orientation after a part has already been designed.
Smith (US 2019/0248064) teaches choosing a build orientation in two directions in order to reduce supports required for overhangs as well as control for material deformation. Smith teaches the interior channels can be created which do not require support material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10 September 2021